                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

LISA D. TERHUNE,                              )
                                              )
          Plaintiff,                          )
                                              )
       vs.                                    ) Cause No. 1:18-cv-1440-WTL-MJD
                                              )
BANK OF AMERICA, NA.,                         )
                                              )
          Defendant.                          )

                                           JUDGMENT

          The Court having previously granted the Defendant’s motion to dismiss and having

denied this date the Plaintiff’s motion for leave to file an amended complaint, judgment is

hereby ENTERED in favor of the Defendant and against the Plaintiff on all of the Plaintiff’s

claims.

          SO ORDERED: 1/9/2019




Copies to all counsel of record via electronic notification
